The record of this cause having been considered by the Court and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered and ordered by the Court that the interlocutory order of the Court below, dissolving the injunction be and the same is hereby affirmed, and that the decree of the court below dismissing the cause be and the same is hereby affirmed in part and reversed in part, and that the said cause is remanded to the lower court with directions to reform its final decree so that it will conform to the views of the Court as set out in the said opinion.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS AND TERRELL, J.J., not participating.
                          ON REHEARING.